 

 

HgQpe Sve
Case 1:18-cv-00861-GBD Document 86 Filed $8, fp +5, F nage of 1

Book 4s
ip

it + vt Pp ‘E Pel OCALLY ETLED |

Michael Faillace & Associate tease P
Employment and Litigation Attorneys [Dare re EDAUG 0 3 2020

 

 

 

 

 

 

60 East 42" Street, Suite 4510 epRORe2t2y ST T= 1200
New York, New York 10165 Facsimile: (212) 317-1620
jbarton@faillacelaw.com r

July 30, 2020 sO ..
BY ECE RDERED: >

MM, EB Dansk,

Honorable George B. Daniels, U.S.D.J. . ah y ——
United States District Court oH eB. Daniels, U.S.D.J,
Southern District of New York Dated:
500 Pearl Street ated: AUG 0.3 2020.
New York, NY 10007 £

Re: Gonzalez Nunez et al v. R. Gross Dairy Kosher Restaurant Inc.
Case No. 18-cv-0861(GBD)

Dear Judge Daniels:

1 am counsel to Plaintiffs in the above-referenced related matter, and I write to request an
extension of time to file the settlement agreement and request for approval, from today, July 30,
2020 to August 20, 2020.

This is the second request for an extension of time. The reason for the request is that while
Defendants have executed the agreement, Plaintiffs need a bit more time to do so. In addition, the
parties also need more time to finalize their fairness submission.

Thank you for your attention to this matter.

Respectfully Submitted,

/s/ Jesse Barton
Jesse Barton

ce: Amanda Fugazy (via ECF)
Ilan Weiser (via ECF)
Attorneys for Defendants

 
